DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-13, 23 and 24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (2022/0050990) in view of Chen et al. (2018/0107858).

Regarding claim 1, Chu teaches an under-screen fingerprint sensing device, adaptable for an electronic equipment (Fig 1) with a display device (DP; Fig 1), comprising: a fingerprint sensor (10; Fig 1), disposed under the display device (Fig 1; para [0049] With reference to FIG. 1, a fingerprint recognition device 1 includes a display panel DP and a fingerprint sensing module 10. The fingerprint sensing module 10 is, for example, disposed underneath the display panel DP (that is, on a side of the display panel DP away from a display surface DPs), and the display panel DP is a self-luminous display panel (such as an organic light-emitting diode (LED) panel, a sub-millimeter LED panel, or a miniature LED panel).), and the fingerprint sensor having a pixel array (Fig 2), wherein the pixel array has a first color pixel, a second color pixel and a third color pixel (para [0051] In the embodiment, the color filter layer 200 may include three color filter patterns suitable for allowing three kinds of colored lights to pass through, for example, a color filter pattern 210 suitable for allowing a red ray LB1 to pass through, a color filter pattern 220 suitable for allowing a green ray LB2 to pass through, and a color filter pattern 230 suitable for allowing a blue ray LB3 to pass through, but are not limited thereto), when the fingerprint sensor senses a target object (FG; Fig 1), the first color pixel, the second color pixel and the third color pixel respectively output a first color original value, a second color original value and a third color original value (para [0056] Since a magnitude of a photocurrent generated by the photosensitive pattern 130 when irradiated by a ray is proportional to a multiplication value of a light-receiving area 130 (such as an orthographic projection area of the photosensitive pattern 130 on the substrate 105 in the embodiment) of the photosensitive pattern and the quantum efficiency of the photosensitive pattern 130 for the ray. para [0058] Since the sizes of the photosensitive regions are different from each other, the sensing sensitivity difference between the photosensitive pixels (such as photosensitive pixel PX1 to the photosensitive pixel PX4) for sensing the different colored lights is reduced, which helps to improve image sensing quality of the fingerprint sensing module 10.) (Note: given that each pixel detects light and generates photocurrent, it teaches the claimed limitation of “respectively output a first color original value, a second color original value and a third color original value” ); and a processor (para [0060] a signal processing circuit), coupled to the pixel array (para [0060] The first electrode 121 and the second electrode 122 are respectively disposed on two opposite sides of the photosensitive pattern 130 and are electrically connected to the photosensitive pattern 130. The first electrode 121 is electrically coupled to one of the data lines DL and one of the scan lines GL via the active element T. The active element T here is, for example, a thin film transistor (TFT), and the active elements are suitable for sequentially transmitting electrical signals from the photosensitive pixels PX to a signal processing circuit (not shown) via the multiple data lines DL in a time sequence, so as to perform recognition of a fingerprint image, but is not limited thereto.).
Chu fails to teach, wherein the processor performs a flat-filed correction (FFC) on the first color original value, the second color original value and the third color original value respectively to generate a first color correction value, a second color correction value and a third color correction value, wherein the processor determines whether the first color correction value, the second color correction value and the third color correction value satisfy a preset condition, so as to determine whether the target object is a real finger; as claimed.
Chen teaches a fingerprint identification device comprising: a fingerprint sensor (120; Fig 1); a processor (110; Fig 1); wherein the processor performs a flat-filed correction (FFC) (Fig 3; Step S620; Fig 6 ) on the first color original value, the second color original value and the third color original value respectively to generate a first color correction value, a second color correction value and a third color correction value (para [0024]  Specifically, as shown in a data matrix 310 of FIG. 3, the partial object image 220, for example, has a pixel number of 4×4. In the present exemplary embodiment, the pixel data Y(0,0)/U(0,0)/V(0,0) to Y(3,3)/U(3,3)/V(3,3) of each of the pixels in the partial object image 220 are data of a YUV color model format. Moreover, the processor 110 may convert the pixel data Y(0,0)/U(0,0)/V(0,0) to Y(3,3)/U(3,3)/V(3,3) into a second color model format based on the following formula (1) to formula (3), wherein the second color model format is, for example, a RGB color model format, but the invention is not limited thereto), wherein the processor determines whether the first color correction value, the second color correction value and the third color correction value satisfy a preset condition (para [0030] In the present exemplary embodiment, the processor 110 determines that whether the standard deviation SD(R) is greater than a first preset threshold value.), so as to determine whether the target object is a real finger (para [0030] In the above formula (7) and formula (8), X.sub.k is ΔYR(0,0) to ΔYR(3,3). As such, the processor 110 may obtain a standard deviation SD(R) corresponding to the pixel values ΔYR(0,0) to ΔYR(3,3). In the present exemplary embodiment, the processor 110 determines that whether the standard deviation SD(R) is greater than a first preset threshold value. If the standard deviation SD(R) is greater than the first preset threshold value, the processor 110 recognizes the object image 200 as a fingerprint image of a true finger. In other words, as the fingerprint image of the true finger has a specific color of skin color, the object image may thereby be effectively recognized as the fingerprint image of the true finger or a fake finger through calculating the standard deviation of related specific pixel values.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Chu with the teachings of Chen, because fingerprint identification device and the fingerprint identification method provided by the exemplary embodiments of the invention may effectively prevent a fake finger from passing fingerprint identification (Chen: para [0041]).

Regarding claim 11, Chu teaches the under-screen fingerprint sensing device according to claim 1, wherein the first color pixel, the second color pixel and the third color pixel are respectively a red sensing pixel, a green sensing pixel and a blue sensing pixel (para [0050] The photosensitive pixels PX are located between the color filter layer 200 and the substrate 105, and respectively have multiple photosensitive patterns 130. para [0051] In the embodiment, the color filter layer 200 may include three color filter patterns suitable for allowing three kinds of colored lights to pass through, for example, a color filter pattern 210 suitable for allowing a red ray LB1 to pass through, a color filter pattern 220 suitable for allowing a green ray LB2 to pass through, and a color filter pattern 230 suitable for allowing a blue ray LB3 to pass through, but are not limited thereto.).

Regarding claim 12, Chu teaches the under-screen fingerprint sensing device according to claim 1, wherein the first color pixel, the second color pixel and the third color pixel respectively comprise a red color filter, a green color filter and a blue color filter (para [0051] In the embodiment, the color filter layer 200 may include three color filter patterns suitable for allowing three kinds of colored lights to pass through, for example, a color filter pattern 210 suitable for allowing a red ray LB1 to pass through, a color filter pattern 220 suitable for allowing a green ray LB2 to pass through, and a color filter pattern 230 suitable for allowing a blue ray LB3 to pass through, but are not limited thereto.).

Regarding claim 13, Chu teaches a fingerprint sensing method, comprising: when a fingerprint sensor (10; Fig 1) senses a target object (FG; Fig 1), a first color pixel, a second color pixel, and a third color pixel of a pixel array of the fingerprint sensor (para [0051] In the embodiment, the color filter layer 200 may include three color filter patterns suitable for allowing three kinds of colored lights to pass through, for example, a color filter pattern 210 suitable for allowing a red ray LB1 to pass through, a color filter pattern 220 suitable for allowing a green ray LB2 to pass through, and a color filter pattern 230 suitable for allowing a blue ray LB3 to pass through, but are not limited thereto) are respectively used to output a first color original value, a second color original value and a third color original value (para [0056] Since a magnitude of a photocurrent generated by the photosensitive pattern 130 when irradiated by a ray is proportional to a multiplication value of a light-receiving area 130 (such as an orthographic projection area of the photosensitive pattern 130 on the substrate 105 in the embodiment) of the photosensitive pattern and the quantum efficiency of the photosensitive pattern 130 for the ray. para [0058] Since the sizes of the photosensitive regions are different from each other, the sensing sensitivity difference between the photosensitive pixels (such as photosensitive pixel PX1 to the photosensitive pixel PX4) for sensing the different colored lights is reduced, which helps to improve image sensing quality of the fingerprint sensing module 10.) (Note: given that each pixel detects light and generates photocurrent, it teaches the claimed limitation of “respectively output a first color original value, a second color original value and a third color original value” ). 
Chu fails to teach, performing an FFC on the first color original value, the second color original value, and the third color original value, respectively, to generate a first color correction value, a second color correction value, and a third color correction value; and determining whether the first color correction value, the second color correction value and the third color correction value satisfy a preset condition, so as to determine whether the target object is a real finger; as claimed.
Chen teaches a fingerprint sensing method comprising: a fingerprint sensor (120; Fig 1) and performing a flat-filed correction (FFC) (Fig 3; Step S620; Fig 6 ) on the first color original value, the second color original value and the third color original value respectively to generate a first color correction value, a second color correction value and a third color correction value (para [0024] Specifically, as shown in a data matrix 310 of FIG. 3, the partial object image 220, for example, has a pixel number of 4×4. In the present exemplary embodiment, the pixel data Y(0,0)/U(0,0)/V(0,0) to Y(3,3)/U(3,3)/V(3,3) of each of the pixels in the partial object image 220 are data of a YUV color model format. Moreover, the processor 110 may convert the pixel data Y(0,0)/U(0,0)/V(0,0) to Y(3,3)/U(3,3)/V(3,3) into a second color model format based on the following formula (1) to formula (3), wherein the second color model format is, for example, a RGB color model format, but the invention is not limited thereto); and determining whether the first color correction value, the second color correction value and the third color correction value satisfy a preset condition (para [0030] In the present exemplary embodiment, the processor 110 determines that whether the standard deviation SD(R) is greater than a first preset threshold value.), so as to determine whether the target object is a real finger (para [0030] In the above formula (7) and formula (8), X.sub.k is ΔYR(0,0) to ΔYR(3,3). As such, the processor 110 may obtain a standard deviation SD(R) corresponding to the pixel values ΔYR(0,0) to ΔYR(3,3). In the present exemplary embodiment, the processor 110 determines that whether the standard deviation SD(R) is greater than a first preset threshold value. If the standard deviation SD(R) is greater than the first preset threshold value, the processor 110 recognizes the object image 200 as a fingerprint image of a true finger. In other words, as the fingerprint image of the true finger has a specific color of skin color, the object image may thereby be effectively recognized as the fingerprint image of the true finger or a fake finger through calculating the standard deviation of related specific pixel values.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Chu with the teachings of Chen, because fingerprint identification device and the fingerprint identification method provided by the exemplary embodiments of the invention may effectively prevent a fake finger from passing fingerprint identification (Chen: para [0041]).

Regarding claim 23, Chu teaches the fingerprint sensing method according to claim 13, wherein the first color pixel, the second color pixel and the third color pixel are respectively a red sensing pixel, a green sensing pixel and a blue sensing pixel (para [0050] The photosensitive pixels PX are located between the color filter layer 200 and the substrate 105, and respectively have multiple photosensitive patterns 130. para [0051] In the embodiment, the color filter layer 200 may include three color filter patterns suitable for allowing three kinds of colored lights to pass through, for example, a color filter pattern 210 suitable for allowing a red ray LB1 to pass through, a color filter pattern 220 suitable for allowing a green ray LB2 to pass through, and a color filter pattern 230 suitable for allowing a blue ray LB3 to pass through, but are not limited thereto.).

Regarding claim 24, Chu teaches the fingerprint sensing method according to claim 13, wherein the first color pixel, the second color pixel and the third color pixel respectively comprise a red color filter, a green color filter and a blue color filter (para [0051] In the embodiment, the color filter layer 200 may include three color filter patterns suitable for allowing three kinds of colored lights to pass through, for example, a color filter pattern 210 suitable for allowing a red ray LB1 to pass through, a color filter pattern 220 suitable for allowing a green ray LB2 to pass through, and a color filter pattern 230 suitable for allowing a blue ray LB3 to pass through, but are not limited thereto.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table #1
Claims of instant application 17/683,362
Claims of co-pending application# 17/683,378
1. An under-screen fingerprint sensing device, adaptable for an electronic equipment with a display device, comprising: a fingerprint sensor, disposed under the display device, and the fingerprint sensor having a pixel array, wherein the pixel array has a first color pixel, a second color pixel and a third color pixel, when the fingerprint sensor senses a target object, the first color pixel, the second color pixel and the third color pixel respectively output a first color original value, a second color original value and a third color original value; and a processor, coupled to the pixel array, wherein the processor performs a flat-filed correction (FFC) on the first color original value, the second color original value and the third color original value respectively to generate a first color correction value, a second color correction value and a third color correction value, wherein the processor determines whether the first color correction value, the second color correction value and the third color correction value satisfy a preset condition, so as to determine whether the target object is a real finger.
1. An under-screen fingerprint sensing device, adaptable for an electronic equipment with a display device, comprising: a fingerprint sensor, disposed under the display device, and the fingerprint sensor having a pixel array, wherein the pixel array has a first color pixel, a second color pixel and a third color pixel, when the fingerprint sensor senses a target object, the first color pixel, the second color pixel and the third color pixel respectively output a first color original value, a second color original value and a third color original value; and a processor, coupled to the fingerprint sensor, wherein the processor performs a first flat-filed correction (FFC) on the first color original value, the second color original value and the third color original value to generate a first color correction value, a second color correction value and a third color correction value, and the processor determines whether the target object is a real finger according to the first color correction value, the second color correction value and the third color correction value, wherein when the processor determines that the target object is an unreal finger according to the first color correction value, the second color correction value and the third color correction value, the processor performs a second FFC on the first color original value, the second color original value and the third color original value, to generate a fourth color correction value, a fifth color correction value, and a sixth color correction value, and the processor determines again whether the target object is the real finger according to the fourth color correction value, the fifth color correction value and the sixth color correction value.
2. The under-screen fingerprint sensing device according to claim 1, wherein the preset condition is that the processor determines whether a first value obtained through dividing the first color correction value by the second color correction value, a second value obtained through dividing the second color correction value by the third color correction value, and a third value obtained through dividing the first color correction value by the third color correction value are greater than a first threshold and less than a second threshold, respectively, to determine whether the target object is the real finger.
5. The under-screen fingerprint sensing device according to claim 1, wherein the processor determines whether the target object is the real finger according to whether a first value obtained through dividing the first color correction value by the second color correction value, a second value obtained through dividing the second color correction value by the third color correction value, and a third value obtained through dividing the first color correction value by the third color correction value are respectively greater than a first threshold and less than a second threshold.
3. The under-screen fingerprint sensing device according to claim 2, wherein the first threshold is 0.8 and the second threshold is 1.2.
6. The under-screen fingerprint sensing device according to claim 5, wherein the first threshold is 0.8 and the second threshold is 1.2.
7. The under-screen fingerprint sensing device according to claim 1, wherein the FFC comprises: the processor performing subtraction on the first color original value and a first low reference value to obtain a first calculation value, and the processor performing subtraction on a first high reference value and the first low reference value to obtain a second calculation value, wherein the processor divides the first calculation value by the second calculation value to obtain the first color correction value, the processor performing subtraction on the second color original value and a second low reference value to obtain a third calculation value, and the processor performing subtraction on a second high reference value and the second low reference value to obtain a fourth calculation value, wherein the processor divides the third calculation value by the fourth calculation value to obtain the second color correction value, the processor performing subtraction on the third color original value and a third low reference value to obtain a fifth calculation value, and the processor performing subtraction on a third high reference value and the third low reference value to obtain a sixth calculation value, wherein the processor divides the fifth calculation value by the sixth calculation value to obtain the third color correction value.
2. The under-screen fingerprint sensing device according to claim 1, wherein the first FFC comprises: the processor performing subtraction on the first color original value and a first low reference value to obtain a first calculation value, and the processor performing subtraction on a first high reference value and the first low reference value to obtain a second calculation value, wherein the processor divides the first calculation value by the second calculation value to obtain the first color correction value, the processor performing subtraction on the second color original value and a second low reference value to obtain a third calculation value, and the processor performing subtraction on a second high reference value and the second low reference value to obtain a fourth calculation value, wherein the processor divides the third calculation value by the fourth calculation value to obtain the second color correction value, the processor performing subtraction on the third color original value and a third low reference value to obtain a fifth calculation value, and the processor performing subtraction on a third high reference value and the third low reference value to obtain a sixth calculation value, wherein the processor divides the fifth calculation value by the sixth calculation value to obtain the third color correction value.
9. The under-screen fingerprint sensing device according to claim 7, wherein the first high reference value, the second high reference value and the third high reference value are another three first ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard skin-colored object.
3. The under-screen fingerprint sensing device according to claim 2, wherein the first high reference value, the second high reference value and the third high reference value are three first analog to digital converter (ADC) values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard skin-colored object.
10. The under-screen fingerprint sensing device according to claim 7, wherein the first low reference value, the second low reference value and the third low reference value are three second ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard black object.
4. The under-screen fingerprint sensing device according to claim 2, wherein the first low reference value, the second low reference value and the third low reference value are three second ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard black object.
11. The under-screen fingerprint sensing device according to claim 1, wherein the first color pixel, the second color pixel and the third color pixel are respectively a red sensing pixel, a green sensing pixel and a blue sensing pixel.
21. The under-screen fingerprint sensing device according to claim 1, wherein the first color pixel, the second color pixel and the third color pixel respectively are a red color sensing pixel, a green color sensing pixel and a blue color sensing pixel.
12. The under-screen fingerprint sensing device according to claim 1, wherein the first color pixel, the second color pixel and the third color pixel respectively comprise a red color filter, a green color filter and a blue color filter.
22. The under-screen fingerprint sensing device according to claim 1, wherein the first color pixel, the second color pixel and the third color pixel respectively comprise a red color filter, a green color filter and a blue color filter.
13. A fingerprint sensing method, comprising: when a fingerprint sensor senses a target object, a first color pixel, a second color pixel, and a third color pixel of a pixel array of the fingerprint sensor are respectively used to output a first color original value, a second color original value and a third color original value; performing an FFC on the first color original value, the second color original value, and the third color original value, respectively, to generate a first color correction value, a second color correction value, and a third color correction value; and determining whether the first color correction value, the second color correction value and the third color correction value satisfy a preset condition, so as to determine whether the target object is a real finger.
23. A fingerprint sensing method, comprising: when a fingerprint sensor senses a target object, a first color pixel, a second color pixel, and a third color pixel of a pixel array of the fingerprint sensor are respectively used to output a first color original value, a second color original value and a third color original value; performing a first FFC on the first color original value, the second color original value, and the third color original value, to generate a first color correction value, a second color correction value, and a third color correction value; determining whether the target object is a real finger according to the first color correction value, the second color correction value and the third color correction value; when the processor determines that the target object is an unreal finger according to the first color correction value, the second color correction value and the third color correction value, a second FFC is performed on the first color original value, the second color original value and the third color original value, to generate a fourth color correction value, a fifth color correction value, and a sixth color correction value; and determining again whether the target object is the real finger according to the fourth color correction value, the fifth color correction value and the sixth color correction value.


Claim 1, 2, 3, 7, 9-15, 19, 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 21-23 of copending Application No. 17/683,378 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of instant application is anticipated by claim 1 of 17/683,378 as shown in the claim comparison table #1 above; except for the following claim limitation of satisfy a preset condition. However, since the claim does not recite any details of the claimed preset condition, it can be interpreted under BRI as any condition. Now claim 1 of co-pending application recites “according to” which is obviously similar in scope of preset condition. Claim 2 of instant application is similar in scope to claim 5 of co-pending application as shown in the claim comparison table #1 above. Claim 3 of instant application is similar in scope to claim 6 of co-pending application as shown in the claim comparison table #1 above. Claim 7 of instant application is similar in scope to claim 2 of co-pending application as shown in the claim comparison table #1 above. Claim 9 of instant application is similar in scope to claim 3 of co-pending application as shown in the claim comparison table #1 above. Claim 10 of instant application is similar in scope to claim 4 of co-pending application as shown in the claim comparison table #1 above. Claim 11 of instant application is similar in scope to claim 21 of co-pending application as shown in the claim comparison table #1 above. Claim 12 of instant application is similar in scope to claim 22 of co-pending application as shown in the claim comparison table #1 above. Claim 13 of instant application is anticipated by claim 23 of 17/683,378 as shown in the claim comparison table #1 above; except for the following claim limitation of satisfy a preset condition. However, since the claim does not recite any details of the claimed preset condition, it can be interpreted under BRI as any condition. Now claim 23 of co-pending application recites “according to” which is obviously similar in scope of present condition. Further claims 14, 15, 19, 21-24 of instant application are method claims and are similar in scope to apparatus claims 2, 3, 7, 9-12, respectively. Therefore claims 14, 15, 19, 21-24 of instant application are also similar in scope to claims 5, 6, 2, 3, 4, 21 and 22 respectively of co-pending applications # 17/683,378.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim comparison table #2
Claims of instant application 17/683,362
Claims of co-pending application# 17/683,368
1. An under-screen fingerprint sensing device, adaptable for an electronic equipment with a display device, comprising: a fingerprint sensor, disposed under the display device, and the fingerprint sensor having a pixel array, wherein the pixel array has a first color pixel, a second color pixel and a third color pixel, 

when the fingerprint sensor senses a target object, the first color pixel, the second color pixel and the third color pixel respectively output a first color original value, a second color original value and a third color original value; 


and a processor, coupled to the pixel array, wherein the processor performs a flat-filed correction (FFC) on the first color original value, the second color original value and the third color original value respectively to generate a first color correction value, a second color correction value and a third color correction value, wherein the processor determines whether the first color correction value, the second color correction value and the third color correction value satisfy a preset condition, so as to determine whether the target object is a real finger.
1. An under-screen fingerprint sensing device, adaptable for an electronic equipment with a display device, comprising: a fingerprint sensor, disposed under the display device, and the fingerprint sensor having a pixel array, wherein a plurality of pixel groups of the pixel array have a plurality of first color pixels, a plurality of second color pixels and a plurality of third color pixels, 
when the fingerprint sensor senses a target object, the first color pixels, the second color pixels and the third color pixels of the pixel groups respectively output a plurality of first color original values, a plurality of second color original values and a plurality of third color original values; 
and a processor, coupled to the pixel array, wherein the processor performs a flat-filed correction (FFC) on the first color original values, the second color original values and the third color original values respectively to generate a plurality of first color correction values, a plurality of second color correction values and a plurality of third color correction values, wherein the processor inputs the first color correction values, the second color correction values and the third color correction values into a determining module so as to be compared with at least one of a first database and a second database, to determine whether the target object is a real finger.
7. The under-screen fingerprint sensing device according to claim 1, wherein the FFC comprises: the processor performing subtraction on the first color original value and a first low reference value to obtain a first calculation value, and the processor performing subtraction on a first high reference value and the first low reference value to obtain a second calculation value, wherein the processor divides the first calculation value by the second calculation value to obtain the first color correction value, the processor performing subtraction on the second color original value and a second low reference value to obtain a third calculation value, and the processor performing subtraction on a second high reference value and the second low reference value to obtain a fourth calculation value, wherein the processor divides the third calculation value by the fourth calculation value to obtain the second color correction value, the processor performing subtraction on the third color original value and a third low reference value to obtain a fifth calculation value, and the processor performing subtraction on a third high reference value and the third low reference value to obtain a sixth calculation value, wherein the processor divides the fifth calculation value by the sixth calculation value to obtain the third color correction value.
7. The under-screen fingerprint sensing device according to claim 1, wherein the FFC comprises: the processor performing subtraction on the first color original values and a first low reference value respectively to obtain a plurality of first calculation values, and the processor performing subtraction on a first high reference value and the first low reference value to obtain a second calculation value, wherein the processor divides the first calculation values by the second calculation value respectively to obtain the first color correction values, the processor performing subtraction on the second color original values and a second low reference value respectively to obtain a plurality of third calculation values, and the processor performing subtraction on a second high reference value and the second low reference value to obtain a fourth calculation value, wherein the processor divides the third calculation values by the fourth calculation value respectively to obtain the second color correction values, the processor performing subtraction on the third color original values and a third low reference value respectively to obtain a plurality of fifth calculation values, and the processor performing subtraction on a third high reference value and the third low reference value to obtain a sixth calculation value, wherein the processor divides the fifth calculation values by the sixth calculation value respectively to obtain the third color correction values.
8. The under-screen fingerprint sensing device according to claim 7, wherein the first high reference value, the second high reference value and the third high reference value are three first ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard white object.
8. The under-screen fingerprint sensing device according to claim 7, wherein the first high reference value, the second high reference value and the third high reference value are three first ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard white object.
9. The under-screen fingerprint sensing device according to claim 7, wherein the first high reference value, the second high reference value and the third high reference value are another three first ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard skin-colored object.
9. The under-screen fingerprint sensing device according to claim 7, wherein the first high reference value, the second high reference value and the third high reference value are another three first ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard skin-colored object.
10. The under-screen fingerprint sensing device according to claim 7, wherein the first low reference value, the second low reference value and the third low reference value are three second ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard black object.
10. The under-screen fingerprint sensing device according to claim 7, wherein the first low reference value, the second low reference value and the third low reference value are three second ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard black object.
11. The under-screen fingerprint sensing device according to claim 1, wherein the first color pixel, the second color pixel and the third color pixel are respectively a red sensing pixel, a green sensing pixel and a blue sensing pixel.
11. The under-screen fingerprint sensing device according to claim 1, wherein the first color pixels, the second color pixels and the third color pixels are respectively a plurality of red sensing pixels, a plurality of green sensing pixels and a plurality of blue sensing pixels.
12. The under-screen fingerprint sensing device according to claim 1, wherein the first color pixel, the second color pixel and the third color pixel respectively comprise a red color filter, a green color filter and a blue color filter.
12. The under-screen fingerprint sensing device according to claim 1, wherein the first color pixels, the second color pixels and the third color pixels respectively comprise a plurality of red color filters, a plurality of green color filters and a plurality of blue color filters.
13. A fingerprint sensing method, comprising: when a fingerprint sensor senses a target object, a first color pixel, a second color pixel, and a third color pixel of a pixel array of the fingerprint sensor are respectively used to output a first color original value, a second color original value and a third color original value; performing an FFC on the first color original value, the second color original value, and the third color original value, respectively, to generate a first color correction value, a second color correction value, and a third color correction value; 


and determining whether the first color correction value, the second color correction value and the third color correction value satisfy a preset condition, so as to determine whether the target object is a real finger.
13. A fingerprint sensing method, comprising: when a fingerprint sensor senses a target object, a plurality of first color pixels, a plurality of second color pixels, and a plurality of third color pixels of a plurality of pixel groups of a pixel array of the fingerprint sensor are respectively used to output a plurality of first color original values, a plurality of second color original values and a plurality of third color original values; performing an FFC on the first color original values, the second color original values, and the third color original values, respectively, to generate a plurality of first color correction values, a plurality of second color correction values, and a plurality of third color correction values; and inputting the first color correction values, the second color correction values and the third color correction values into a determining module so as to be compared with at least one of a first database and a second database, to determine whether the target object is a real finger.
19. The fingerprint sensing method according to claim 13, wherein the FFC comprises: performing subtraction on the first color original value and a first low reference value to obtain a first calculation value, and performing subtraction on a first high reference value and the first low reference value to obtain a second calculation value, wherein the first calculation value is divided by the second calculation value to obtain the first color correction value; performing subtraction on the second color original value and a second low reference value to obtain a third calculation value, and performing subtraction on a second high reference value and the second low reference value to obtain a fourth calculation value, wherein the third calculation value is divided by the fourth calculation value to obtain the second color correction value; and performing subtraction on the third color original value and a third low reference value to obtain a fifth calculation value, and performing subtraction on a third high reference value and the third low reference value to obtain a sixth calculation value, wherein the fifth calculation value is divided by the sixth calculation value to obtain the third color correction value.
19. The fingerprint sensing method according to claim 13, wherein the FFC comprises: performing subtraction on the first color original values and a first low reference value respectively to obtain a plurality of first calculation values, and performing subtraction on a first high reference value and the first low reference value to obtain a second calculation value, wherein the first calculation values are divided by the second calculation value respectively to obtain the first color correction values; performing subtraction on the second color original values and a second low reference value respectively to obtain a plurality of third calculation values, and performing subtraction on a second high reference value and the second low reference value to obtain a fourth calculation value, wherein the third calculation values are divided by the fourth calculation value respectively to obtain the second color correction values; and performing subtraction on the third color original values and a third low reference value respectively to obtain a plurality of fifth calculation values, and performing subtraction on a third high reference value and the third low reference value to obtain a sixth calculation value, wherein the fifth calculation values are divided by the sixth calculation value respectively to obtain the third color correction values.
20. The fingerprint sensing method according to claim 19, wherein the first high reference value, the second high reference value and the third high reference value are three first ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard white object.
20. The fingerprint sensing method according to claim 19, wherein the first high reference value, the second high reference value and the third high reference value are three first ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard white object.
21. The fingerprint sensing method according to claim 19, wherein the first high reference value, the second high reference value and the third high reference value are another three first ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard skin-colored object.
21. The fingerprint sensing method according to claim 19, wherein the first high reference value, the second high reference value and the third high reference value are another three first ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard skin-colored object.
22. The fingerprint sensing method according to claim 19, wherein the first low reference value, the second low reference value and the third low reference value are three second ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard black object.
22. The fingerprint sensing method according to claim 19, wherein the first low reference value, the second low reference value and the third low reference value are three second ADC values respectively corresponding to a first color, a second color and a third color and generated after the fingerprint sensor senses a standard black object.
23. The fingerprint sensing method according to claim 13, wherein the first color pixel, the second color pixel and the third color pixel are respectively a red sensing pixel, a green sensing pixel and a blue sensing pixel.
23. The fingerprint sensing method according to claim 13, wherein the first color pixels, the second color pixels and the third color pixels are respectively a plurality of red sensing pixels, a plurality of green sensing pixels and a plurality of blue sensing pixels.
24. The fingerprint sensing method according to claim 13, wherein the first color pixel, the second color pixel and the third color pixel respectively comprise a red color filter, a green color filter and a blue color filter.
24. The fingerprint sensing method according to claim 13, wherein the first color pixels, the second color pixels and the third color pixels respectively comprise a plurality of red color filters, a plurality of green color filters and a plurality of blue color filters.


Claim 1, 7-13 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7-13 and 19-24 of copending Application No. 17/683,368 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is anticipated by claim 1 of co-pending application as shown in the claim comparison table #2 above; except for the following claim limitations of “satisfy a preset condition”. However, since the claim does not recite any details of the claimed preset condition, it can be interpreted under BRI as any condition. Now claim 1 of co-pending application recites “wherein the processor inputs the first color correction values, the second color correction values and the third color correction values into a determining module so as to be compared with at least one of a first database and a second database, to determine whether the target object is a real finger” which is obviously similar in scope and anticipates preset condition. Claim 7 of instant application is similar in scope to claim 7 of co-pending application as shown in the claim comparison table #2 above. Claim 8 of instant application is similar in scope to claim 8 of co-pending application as shown in the claim comparison table #2 above. Claim 9 of instant application is similar in scope to claim 9 of co-pending application as shown in the claim comparison table #2 above. Claim 10 of instant application is similar in scope to claim 10 of co-pending application as shown in the claim comparison table #2 above. Claim 11 of instant application is similar in scope to claim 11 of co-pending application as shown in the claim comparison table #2 above. Claim 12 of instant application is similar in scope to claim 12 of co-pending application as shown in the claim comparison table #2 above. Claim 13 of instant application is anticipated by claim 13 of co-pending application as shown in the claim comparison table #2 above; except for the following claim limitations of “satisfy a preset condition”. However, since the claim does not recite any details of the claimed preset condition, it can be interpreted under BRI as any condition. Now claim 13 of co-pending application recites “inputting the first color correction values, the second color correction values and the third color correction values into a determining module so as to be compared with at least one of a first database and a second database, to determine whether the target object is a real finger” which is obviously similar scope and anticipates preset condition. Claims 19-24 of instant application is similar in scope to claims 19-24 of co-pending application as shown in the claim comparison table #2 above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2-10 and 14-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 2, prior art of record fails the teach the following claim limitations of “wherein the preset condition is that the processor determines whether a first value obtained through dividing the first color correction value by the second color correction value, a second value obtained through dividing the second color correction value by the third color correction value, and a third value obtained through dividing the first color correction value by the third color correction value are greater than a first threshold and less than a second threshold, respectively, to determine whether the target object is the real finger”; in combination with all other claim limitations. Regarding claim 6, prior art of record fails the teach the following claim limitations of “wherein the preset condition is that the first color pixel, the second color pixel, and the third color pixel respectively output another first color original value, another second color original value, and another third color original value, respectively, and the processor performs the FFC on the another first color original value, the another second color original value, and the another third color original value, respectively, to generate another first color correction value, another second color correction value and another third color correction value, wherein the processor determines whether the target object is the real finger based on whether a first difference between the first color correction value and the another first color correction value, a second difference between the second color correction value and the another second color correction value, and a third difference between the third color correction value and the another third color correction value are greater than 0, respectively.”; in combination with all other claim limitations. Regarding claim 7, prior art of record fails the teach the following claim limitations of “wherein the FFC comprises: the processor performing subtraction on the first color original value and a first low reference value to obtain a first calculation value, and the processor performing subtraction on a first high reference value and the first low reference value to obtain a second calculation value, wherein the processor divides the first calculation value by the second calculation value to obtain the first color correction value, the processor performing subtraction on the second color original value and a second low reference value to obtain a third calculation value, and the processor performing subtraction on a second high reference value and the second low reference value to obtain a fourth calculation value, wherein the processor divides the third calculation value by the fourth calculation value to obtain the second color correction value, the processor performing subtraction on the third color original value and a third low reference value to obtain a fifth calculation value, and the processor performing subtraction on a third high reference value and the third low reference value to obtain a sixth calculation value, wherein the processor divides the fifth calculation value by the sixth calculation value to obtain the third color correction value.”; in combination with all other claim limitations. Regarding claim 14, prior art of record fails the teach the following claim limitations of “wherein the step of determining whether the first color correction value, the second color correction value and the third color correction value satisfy the preset condition, so as to determine whether the target object is the real finger comprises: determining whether a first value obtained through dividing the first color correction value by the second color correction value, a second value obtained through dividing the second color correction value by the third color correction value, and a third value obtained through dividing the first color correction value by the third color correction value are greater than a first threshold and less than a second threshold, respectively, to determine whether the target object is the real finger.”; in combination with all other claim limitations. Regarding claim 18, prior art of record fails the teach the following claim limitations of “wherein the step of determining whether the first color correction value, the second color correction value and the third color correction value satisfy the preset condition, so as to determine whether the target object is the real finger comprises: using the first color pixel, the second color pixel, and the third color pixel of the pixel array of the fingerprint sensor respectively to output another first color original value, another second color original value, and another third color original value, respectively; performing another FFC on the another first color original value, the another second color original value, and the another third color original value, respectively, to generate another first color correction value, another second color correction value and another third color correction value; and determining whether the target object is the real finger based on whether a first difference between the first color correction value and the another first color correction value, a second difference between the second color correction value and the another second color correction value, and a third difference between the third color correction value and the another third color correction value are greater than 0, respectively.”; in combination with all other claim limitations. Regarding claim 19, prior art of record fails the teach the following claim limitations of “wherein the FFC comprises: performing subtraction on the first color original value and a first low reference value to obtain a first calculation value, and performing subtraction on a first high reference value and the first low reference value to obtain a second calculation value, wherein the first calculation value is divided by the second calculation value to obtain the first color correction value; performing subtraction on the second color original value and a second low reference value to obtain a third calculation value, and performing subtraction on a second high reference value and the second low reference value to obtain a fourth calculation value, wherein the third calculation value is divided by the fourth calculation value to obtain the second color correction value; and performing subtraction on the third color original value and a third low reference value to obtain a fifth calculation value, and performing subtraction on a third high reference value and the third low reference value to obtain a sixth calculation value, wherein the fifth calculation value is divided by the sixth calculation value to obtain the third color correction value.”; in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623